ORDER

PER CURIAM.
Brian J. Shelley (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of involuntary manslaughter in violation of section 565.024 RSMo 2000. Defendant was sentenced to three years in prison and was fined $2,500. He contends that the language of MAI-CR 3d 313.14 is unconstitutionally vague.
No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).